Citation Nr: 0930100	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for hammertoe deformity 
of both feet, to include as secondary to the service-
connected bilateral pes planus.  

2.  Entitlement to a temporary total evaluation based on 
surgery for a foot condition in August 2003 requiring 
convalescence.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
August 1992.  

The issue of service connection for a bilateral hammertoe 
deformity comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 RO rating decision.  The issue of 
a temporary total rating comes before the Board on appeal 
from a March 2004 RO rating decision.  

In her May 2004 Substantive Appeal, the Veteran asked to 
testify at a hearing held before a Veterans Law Judge at the 
RO.  In subsequent correspondence, however, the Veteran 
withdrew her request for a hearing and has not renewed her 
request since that time.  Thus, the Board finds that her 
request for a hearing has been withdrawn.  See 38 C.F.R. § 
20.704.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's bilateral hammertoe deformity is not shown 
to have had its clinical onset in service or to be related to 
any event or incident of active service.  

3.  The service-connected pes planus with calluses is not 
shown to have caused or to aggravate the bilateral hammertoe 
deformity.  

4.  The Veteran underwent arthroplasty of fifth toes with a 
tenotomy and capsulotomy fifth metatarsophalangeal joints 
(MPJ) of each foot in August 2003, but this did not involve 
treatment for a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's foot disability manifested by bilateral 
hammertoe deformity is not due to disease or injury that was 
incurred in or aggravated by active service; nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).  

2.  The criteria for the assignment of a temporary total 
rating based on convalescence following surgery of a foot 
condition in August 2003 have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.30 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

With regard to her service connection claim, the RO sent the 
Veteran a letter in March 2005, advising her that to 
establish entitlement to service connection on the merits, 
the evidence must show a current disability, an injury or 
disability based on active service, and a relationship 
between the claimed disabilities and active service.  

With regard to her claim for a temporary total evaluation, 
the RO sent the Veteran a letter in December 2003, informing 
her that to establish entitlement, the evidence must show 
that she had surgery or received medical treatment for a 
service-connected disability requiring a convalescence period 
of at least one month, or hospitalization of at least 21 
days.  

The Veteran had ample opportunity to respond prior to the 
issuance of the June 2009 Supplemental Statement of the Case 
(SSOC).  The Board accordingly finds that the Veteran has 
received notice of the elements required to support her 
claims and has had ample opportunity to respond.  

The December 2003 and March 2005 letters also advised the 
Veteran that VA is responsible for getting relevant records 
held by any Federal agency.  The letters further advised her 
that she must provide enough information about the records to 
allow VA to request them from the person or agency having 
them, and advised the Veteran that it was her responsibility 
to make sure VA received the records.

Accordingly, the Board finds that the RO letters cited above 
satisfy the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran before the rating decisions on 
appeal.  However, the Board finds that the lack of full pre-
adjudication notice has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded an opportunity to submit such 
information or evidence prior to the issuance of the most 
recent June 2009 SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that the lack of full preadjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

Plus, in the June 2008 RO letter cited above, the RO advised 
the Veteran of the fourth and fifth Dingess elements (degree 
of disability, and effective date pertaining to the 
disability).  Accordingly, there is no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claim of service connection.  

With regard to her claim for a temporary total evaluation, 
the Court, in the recent case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life? (2) Is the claimant rated under a diagnostic code (DC) 
that contains the criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)? If so, do the notice 
letters provide at least general notice of that requirement? 
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from no percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life? (4) Do the notice letters provide examples of 
the types of medical and lay evidence the claimant may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased rating - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
22 Vet. App. at 46.  

In this case, the RO's correspondence to the Veteran has not 
satisfied the criteria of Vazquez-Flores.  The Board finds, 
however, that the Veteran has demonstrated actual knowledge 
of what was required to substantiate her claim, as indicated 
by her May 2004 Notice of Disagreement (NOD), in which she 
described the period of convalescence following her surgery 
and the effect it had on her attendance at her work.  See 
Sanders, 487 F.3d 881.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers who the Veteran identified as having 
relevant records.  Neither the Veteran nor her representative 
has identified, and the file does not otherwise indicate, 
that any other VA or non-VA medical providers have additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

The Veteran was also afforded VA examinations in June 2003, 
October 2004, and April 2009, specially addressing the issues 
on appeal.  The Board accordingly finds no reason to remand 
for further examination.  

Finally, the Veteran has been advised of her right to a 
hearing before the RO and before the Board in conjunction 
with the issues on appeal.  Although she requested a hearing 
before the Board in her May 2004 Substantive Appeal, she 
subsequent withdrew her request.  Instead, she requested a 
hearing with the RO's Decision Review Officer (DRO).  
Accordingly, she participated in an informal DRO hearing in 
September 2004.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  



II.  Analysis

Entitlement to Service Connection

The Veteran is presently contending that service connection 
for hammertoe deformity of the feet is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Velez v. West, 11 Vet. App. 148, 152 (1998).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

The Board notes that in this case the criteria for 
presumptive service connection under 38 C.F.R. § 3.307 are 
not met since the evidence of record does not show a current 
"chronic" disability as defined in 38 C.F.R. § 3.309(a).  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).

In the present case, the Board finds that service connection 
is not warranted for the Veteran's diagnosed bilateral 
hammertoe disorder.  

The service treatment record (STR) shows that the Veteran 
received continual treatment for calluses and corns while on 
active duty.  For example, she presented for treatment with 
complaints of corns and calluses on the little toe of the 
left foot in August 1986.  She sought treatment for similar 
complaints in September 1989.  

The STR, however, documents no complaints, findings or 
diagnosis of a hammertoe deformity.  In fact, the August 1992 
discharge examination documents symptomatic pes planus, plus 
the Veteran's complaints of foot swelling and painful corns 
and calluses on the bottom of the feet, but is silent with 
regard to hammertoes.  

The first diagnosis of hammertoe occurred more than 10 years 
following the Veteran's discharge, as indicated in a February 
2003 private treatment note.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Nonetheless, service connection may still be established if 
there is evidence demonstrating that the disability first 
diagnosed after service was in fact "incurred" during 
service.  Velez v. West, 11 Vet. App. 148, 152 (1998). 

In this regard, the February 2003 treatment note diagnosing 
hammertoe deformity documents the Veteran's complaints of 
painful nucleated calluses of both feet, specifically under 
the second and fifth MPJs of both feet, which she had had for 
many years.  An examination revealed findings of an extremely 
hypermobile foot type, and nucleated lesions in the noted 
areas.  Also, contracture of the fifth toes with dorsal 
lesions, bilaterally.  The X-ray studies revealed elongated a 
second metatarsal and Tailor's bunion deformity, bilaterally, 
with contracted fifth toes as the etiology.  The diagnosis 
was that of hammertoe, Tailor's bunions, metatarsalgia, and 
skin lesions secondary to hypermobile foot type.  

In June 2003, the Veteran underwent a VA foot examination.  
The examiner did not have the Veteran's claims file for 
review, but noted that her history included treatment for 
calluses and corns of the bilateral feet in 1982, and a 
diagnosis of pes planus in 1988.  The examiner also noted the 
February 2003 diagnosis of painful nucleated calluses, 
hammertoe, tailor's bunions and metatarsalgia.  

The Veteran's current complaints included pain in both feet, 
including in the left ankle Achilles tendon area, aggravated 
by long standing and walking.  An examination revealed a 
hammertoe deformity of the left first toe and pain over the 
first metatarsophalangeal joint.  

The examiner noted that the left first hammertoe deformity 
was not passively correctable and involved the MPJ of that 
toe.  Based on her examination, the examiner diagnosed 
bilateral pes planus, painful nucleated calluses, bilateral; 
hammertoe, left foot; and metatarsalgia secondary thereto.  

In August 2003, the Veteran underwent an arthroplasty of the 
fifth toes with a tenotomy and capsulotomy of both fifth MPJ.  
The indications included a longstanding complaint of pain 
from hammertoe deformity fifth toes, and chronic 
metatarsalgia fifth MPJ bilateral.  

The Veteran then underwent a second VA foot examination in 
October 2004.  The examiner, a physician, reviewed the claims 
file and noted the current complaints of pain along the 
lateral edges of the feet at the base of the small/fifth 
toes, bilaterally.  She also complained of tenderness under 
the transverse arch of each foot between the first and second 
toe where she had some tender calluses.  In addition, the 
Veteran had tender calluses of the left great toe.  She had 
no flare-ups, but standing and walking aggravated the 
problems; she did not use inserts, which she felt made the 
condition worse.  The examiner also noted the report of the 
June 2003 foot surgery.  

An examination revealed that the feet were normal in 
appearance, with joints not tender to the touch.  There was 
tenderness along the lateral aspect of each side of foot just 
proximal to the MPJ, and a noted callus over the proximal 
interphalangeal joint (PIP) of each fifth toe, which was held 
in flexion (of hammer configuration).  The fourth toes 
bilaterally were also in a position of flexion.  

There were tender calluses on the plantar surfaces of both 
feet, under the transverse arch between the first and second 
toes, and there were two calluses on the plantar surface of 
the left great toe, tender to palpation.  

The examiner diagnosed pes planus, hammertoes, status post 
arthrotomy of the fifth toes of both feet with residuals, and 
calluses of the bilateral feet.  With regard to the etiology 
of the hammertoe deformity, the examiner explained that, 
although calluses were noted in the STR in the late 1980s, 
there is nothing indicating any disorder other than pes 
planus; there was no mention of hammertoes in service or at 
discharge.  

In April 2009, the Veteran underwent a third VA foot 
examination.  The examiner reviewed the claims file and noted 
that the Veteran had developed corns and calluses on the big 
toes, bottom of the feet, and little toes, bilaterally, 
during her active service.  She was diagnosed with flat feet 
after the onset of the corns and calluses.  Bilateral 
hammertoes were diagnosed three years prior.  

The examiner also noted the arthroplasty of the bilateral 5th 
toes/tenotomy and capsulotomy bilateral fifth MPJ in May 
2003.  The Veteran's current complaints included pain, 
swelling, heat, redness, burning on the big toe and bottom of 
the feet.  Standing and walking were especially difficult.  

The examination revealed swelling, of the lateral and medial 
malleolus, tenderness at the plantar callus mid-ball of foot; 
the callus had a hard center.  Hammertoes of the second 
through fifth toes were also noted.  Other physical findings 
included pes planus, plantar hallux at the tip and 
interphalangeal (IP) joint, normal sensation, normal range of 
motion, except the fifth toe, painful plantar calluses of the 
plantar surface of the foot, calluses at the second and fifth 
metatarsal heads, but no tenderness or abnormality of the 
plantar fascia.  The Veteran exhibited a slightly antalgic 
gait favoring the left foot.  

Based on the examination, the examiner diagnosed hammertoes 
second through fifth, bilaterally, painful calluses plantar 
surface of bilateral feet, and pes planus, bilaterally.  The 
examiner opined that it was less likely than not that the 
hammertoe deformity had its onset during service or was 
caused or aggravated by the service-connected pes planus.  

In support, the VA examiner explained that the STR did not 
document hammertoe despite numerous examinations for calluses 
and pes planus, including orthopedic consultations.  Further, 
although hammertoe could result from hallux valgus (bunions), 
it was not associated with pes planus.  

Based upon this record, the Board finds that service 
connection is not warranted, since the evidence does not show 
that the bilateral hammertoe deformity first diagnosed 
following the Veteran's discharge was, in fact, incurred 
during service.  See Velez, 11 Vet. App. at 152.  In fact, 
the uncontroverted evidence, including the opinions of the 
October 2004 and April 2009 VA examiners, establishes that 
the disability is not etiologically related to the Veteran's 
service.  

Moreover, service connection on a secondary basis is not 
warranted, since the record contains no competent medical 
nexus evidence establishing that the hammertoe disability is 
proximately due to or aggravated by the service-connected pes 
planus.  

On this issue, the April 2009 VA examiner, whose opinion is 
uncontroverted, determined that no such relationship existed, 
since although hammertoe could result from hallux valgus 
(bunions), it is not associated with pes planus.  

Currently, the only evidence of record supporting the 
Veteran's claim is her own lay statements asserting that her 
hammertoe disability had its onset during service as shown by 
the documentation of calluses/corns on her toes.  She has 
presented several arguments in this regard.  

First, the Veteran has emphasized that, since the STR 
documents calluses (corns) on her toes, it must be concluded 
that the hammertoe deformity began during her active service.  
The Veteran, as a layperson, is competent to report on the 
onset and continuity of symptomatology.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

Accordingly, her statements are competent evidence 
establishing complaints of and treatment for corns and 
calluses during service.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report on that of 
which he or she has personal knowledge).  

As shown, however, the medical evidence does not support the 
Veteran's conclusion that the calluses and corns documented 
in the STR were an in-service manifestation of the currently 
diagnosed hammertoes deformity.  In fact, as indicated, a 
private February 2003 treatment note establishes that the 
Veteran's painful nucleated calluses (corns) of the second 
and fifth MPJs of both feet were secondary to her hypermobile 
foot type, and not hammertoe.  

The Veteran has also indicated that she has continually 
suffered from the disorder since the time of her discharge.  
Her statements, however, are not competent evidence 
establishing a continuity of symptomatology following her 
discharge, since her assertions do not attempt to distinguish 
the post-service symptoms of the service-connected pes planus 
from the bilateral hammertoe deformity.  

As indicated in May 2004 and June 2009 statements, she feels 
that the disorders are undifferentiated and are characterized 
by corns and calluses of both feet.  Since the medical 
evidence establishes that the disorders are not etiologically 
related, her statements, accordingly, are not competent 
evidence of a continuity of symptomatology.  

Similarly, although the Veteran asserted in her June 2009 
statement that she had surgery in August 2003 for corns on 
her toes, the medical evidence, as indicated above, 
demonstrates that the surgery was for hammertoe deformity 
fifth bilateral, and chronic metatarsalgia fifth MPJ 
bilateral.  

Finally, the Veteran, in several statements, most recently in 
June 2009, has insisted that service connection should be 
granted for a current disability manifested by corns on her 
toes.  

A June 2003 RO rating decision, however, granted service 
connection for bilateral pes planus with calluses.  Although 
the rating decision referred to the corns as calluses, the 
subsequent evaluations of the disability, including the 
Board's April 2008 decision, make clear that the corns are a 
manifestation of the service-connected disability.  

As the disability is presently service connected, the 
Veteran's assertions are without merit.  (The issue of 
whether an increased rating for the service-connected pes 
planus with calluses is not presently before the Board.)  

In any event, the Veteran has not been shown to possess the 
requisite medical training or credentials needed to render 
such diagnoses or medical opinions.  Therefore, her lay 
opinion asserting that the hammertoe disability was either 
incurred in service or was caused by the service-connected 
pes planus, does not constitute competent medical evidence in 
support of her claim and lacks probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

For these reasons, the Board finds that the evidence does not 
support the Veteran's claim of service connection for 
hammertoe deformity of both feet, to include as caused or 
aggravated by the service-connected pes planus with calluses.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Entitlement to a Temporary Total Evaluation

The Veteran is also contending that a temporary total 
evaluation is warranted for the August 2003 surgery.  She 
specified in a January 2009 statement that she underwent the 
surgery to remove corns on her bilateral fifth toes.  

The provisions of 38 C.F.R. § 4.30, pertaining to temporary 
total evaluations based upon convalescence, provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in: 

(1) Surgery necessitating at least one month of 
convalescence. 
 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
 
(3) Immobilization by cast, without surgery, of one major 
joint or more. 
 
See 38 C.F.R. § 4.30 (2008).  

Here, a temporary total evaluation is not warranted, since 
the medical evidence demonstrates that the Veteran's August 
2003 surgery did not relate to a service-connected 
disability, such as the service-connected pes planus with 
calluses.  

In fact, the August 2003 postoperative report makes clear 
that the arthroplasty bilateral fifth toes, and tenotomy and 
capsulotomy bilateral fifth MPJ, were performed to address 
the diagnosed hammertoe deformity fifth bilateral, and 
chronic metatarsalgia fifth MPJ bilateral.  

Since the Board's decision above found that service 
connection for hammertoe deformity of the bilateral feet is 
not warranted, there is no legal entitlement to any rating, 
including a temporary total rating, for the disability.  See 
38 U.S.C.A. §§ 1110, 1131, 1155 (providing for payment of 
compensation for injury suffered or disease contracted in the 
line of duty).  

Accordingly, the Veteran's claim for a temporary total 
evaluation must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for bilateral hammertoe deformity is 
denied.  

A temporary total rating following surgery for a foot 
condition in August 2003 based on convalescence is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


